Citation Nr: 0202947	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  01-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain superimposed on degenerative joint disease of the 
sacroiliac joint, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Husband


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from November 1993 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied the veteran an 
increased rating for a lower back disorder.  The Board notes 
that the veteran has applied for a total disability rating 
based on individual unemployability.  This matter has not 
been developed for appellate purposes and is not properly 
before the Board at this time.

A hearing was held before a Member of the Board at the RO in 
November 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran is reasonably shown to have pronounced 
intervertebral disc syndrome with sciatic neuropathy, chronic 
and acute pain, and absent ankle reflexes with only 
intermittent relief.


CONCLUSION OF LAW

The veteran meets the criteria for a 60 percent disability 
rating for a lower back disorder, which includes 
intervertebral disc syndrome.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.66, 4.71a, Diagnostic 
Code 5293 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
her claim for entitlement to an increased rating for a lower 
back disorder and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations from April 1996 and December 
1999, private treatment records from June 1999, VA treatment 
records from June 1999 to September 2001, and the veteran's 
statements and testimony before a Member of the Board at a 
hearing held at the RO in November 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for the disability at 
issue.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was treated 
several times for sciatica and lower back strain while in 
service.  An x-ray report dated November 1995 indicated that 
there was a mild to moderate L5-S1 disc space narrowing 
visible on the lumbar spine x-ray.  The veteran's separation 
examination dated December 1995 noted that the veteran had a 
history of back injury.

An April 1996 VA examination report noted a diagnosis of 
chronic lumbosacral strain superimposed on degenerative joint 
and disc disease, specifically at the L5-S1 disc space.  In 
May 1996, service connection for chronic lumbosacral strain 
(disc syndrome found in SMRs dated 11-2-95, not found in VA 
x-ray results dated 4-4-96) was granted with an initial 
evaluation of 10 percent effective January 1996.

In January 1999, the veteran's disability evaluation for 
chronic lumbosacral strain was increased to 20 percent 
effective May 1998.  The disability was rated under 
Diagnostic Codes 5295-5292.  It had previously been rated 
under only Diagnostic Code 5295.  A rating decision dated 
March 1999 continued the veteran's disability evaluation at 
20 percent.  In June 1999, the veteran filed a claim for 
entitlement to an increased rating for a lower back disorder.

A VA treatment record dated June 25, 1999 indicated that the 
veteran presented at urgent care for treatment for lower back 
pain that had become "unbearable for the past two days."  
She complained of low back pain radiating to the knee 
constantly.  The veteran was diagnosed with L5-S1 sensory 
radiculopathy versus sacroiliitis.

Private treatment records indicate that the veteran was 
treated in the emergency department of Sacred Heart Medical 
Center in June 30, 1999.  The veteran reported having chronic 
back problems since a service-connected injury in 1995.  She 
indicated that she had intermittent pain in her lower back 
since that time.  The veteran reported taking a brief bike 
ride two weeks prior to seeking treatment and experiencing 
some right gluteal pain and a sharp gripping sensation after 
the bike ride.  The symptoms persisted and the veteran 
reported that she had been unable to attend class.  On 
examination, the lower back showed tenderness in the low 
midline lumbosacral region.  There was no swelling or 
inflammation or deformity detected.  There was no tenderness 
to the sciatic notches.  The veteran had increased right low 
back discomfort with right straight leg raise.  The examiner 
noted that the veteran's symptoms suggested sciatic 
distribution and diagnosed her with sciatic right low back 
pain.

A July 1999 VA treatment note indicated that the veteran's 
pain had improved since her visit to Sacred Heart Medical 
Center in June 1999.  The examiner noted that the veteran had 
probable recurrent sciatica and recommended a bone scan.

An August 1999 bone scan report indicated that there was 
slightly increased activity in the right sacroiliac joint, 
which could represent degenerative arthritic change.  In 
addition, there was slightly increased activity noted at the 
L4-L5, which may be due to increased lordosis of the lower 
spine.

An August 1999 VA treatment note indicated that the veteran 
was seen to discuss the results of her bone scan.  Her 
patellar deep tendon reflexes were 1+ bilaterally and 
sluggish.  The examiner was unable to elicit a reflex in her 
Achilles tendon bilaterally.  The examiner indicated that the 
veteran had possible sciatic neuropathy.

A November 1999 VA treatment note indicated that the veteran 
was scheduled for an MRI in December 1999.  The veteran 
indicated that there was a potential diagnosis of calcium 
deposits on the bones surrounding the nerves.  The Board 
notes that the records do not indicate that an MRI was 
conducted at that time.  The veteran noted that the VA issued 
the veteran a scooter to assist her in getting to college 
classes.  The veteran also used a cane at other times.  A 
physical exam was not conducted on this date due to the 
veteran's antalgic gait.

A December 1999 VA examination report noted that the veteran 
had a history of chronic lumbar strain and chronic low back 
pain on a daily basis.  The report noted that the veteran had 
radicular symptoms into the right buttock and into the 
posterior knee area.  The veteran also had occasional 
numbness of toes three, four and five of the right foot.  She 
reported chronic weakness in the right leg due to the pain.  
The veteran indicated that her range of motion was 
chronically reduced as a result of the pain.  She experienced 
flare-ups of pain about five days out of the month when she 
had an estimated additional loss of 70 to 80 degrees of 
forward flexion.  On examination, the veteran's back showed 
essentially normal architecture.  There was exquisite 
tenderness over the right sacroiliac joint.  The veteran had 
30 degrees of forward flexion, 5 degrees of hyperextension, 
lateral bending of 20 degrees in both directions, and 
rotation of 20 degrees in both directions.  The report noted 
that x-ray and bone scans taken revealed degenerative joint 
disease of the right sacroiliac joint.  The veteran was 
diagnosed with chronic lumbar strain superimposed on 
degenerative joint disease of the sacroiliac joint.

An April 2000 rating decision increased the veteran's rating 
for chronic lumbosacral strain superimposed on degenerative 
joint disease of the sacroiliac to 40 percent.  She 
subsequently filed a notice of disagreement and perfected 
this appeal.

A September 2001 VA treatment note indicated that the veteran 
continued to seek treatment for lower back pain radiating to 
the left lower extremity.  At that time the pain distribution 
was to the left buttocks, posteriorly to the popliteal area 
and then to the left lateral aspect of the lower extremity.  
The veteran reported constant pain for two weeks.  A straight 
leg raise on the right caused pain on the left and caused the 
veteran to cry.  The examiner assessed the veteran with lower 
back pain with left radicular symptoms, right sacroiliac 
degenerative joint disease, and acute and chronic pain.

The veteran testified before a Member of the Board at a 
hearing held at the RO in November 2001.  The veteran 
testified that her life was totally different as a result of 
her lower back disorder.  She stated that she could no longer 
run or ride her mountain bike.  She indicated that if she 
stands for 5 to 10 minutes she begins to experience pain.  
She testified that she gets full blown episodes about 6 days 
a week that are crippling.  The veteran stated that she had 
had several jobs since service, but was let go because she 
would have to keep taking so much time off because of the 
pain.  The veteran's husband testified that the veteran 
cannot do a whole lot of physical activity as a result of her 
pain.





III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5292, slight limitation of lumbar 
motion is evaluated as 10 percent disabling.  A higher rating 
of 20 percent is assigned for moderate limitation of lumbar 
motion.  A 40 percent rating is reserved for severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

Under Diagnostic Code 5295, a 40 percent rating assigned for 
a severe lumbosacral strain where there is listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2001).

Under Diagnostic Code 5293 a pronounced case of 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief warrants a 60 percent 
evaluation.  In the case of severe intervertebral disc 
syndrome with recurring attacks from which there is 
intermittent relief, a 40 percent rating is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran is currently rated under Diagnostic Code 5295.  
Her current disability evaluation is 40 percent, which is the 
maximum disability rating under that Diagnostic Code.

The Board notes that service connection for intervertebral 
disc syndrome has never been explicitly denied by prior 
rating action.  Records developed during service document 
findings consistent with disc pathology and, in the Board's 
view, the initial grant of service connection contemplates 
such manifestations.  Hence, review on appeal will be 
extended to consider whether the criteria requisite to the 
grant of a 60 percent rating under Diagnostic Code 5293 are 
met.

VA and private treatment records from 1999 to 2001 indicate 
that the veteran has been treated repeatedly for a lower back 
disorder.  In June 1999 the examiner noted an impression of 
L5-S1 sensory radiculopathy.  An August 1999 VA treatment 
noted indicated that the veteran's Achilles reflexes were 
absent and her pain level was increased at that time.  In 
November 1999, the veteran was diagnosed with sciatic 
neuropathy.

The Board notes that clinical records corroborate that 
veteran's claim that she experiences little relief from her 
symptoms.  The veteran, in her testimony before a Member of 
the Board in November 2001, stated that she experienced full 
blown, crippling episodes of pain about 6 days a week.  The 
Board finds her testimony, and that of her husband, to be 
credible.  In addition, the veteran has reported to urgent 
care or an emergency department several times due to 
increased pain.  Accordingly, the Board concludes that the 
evidence of record indicates that the criteria for a 60 
percent rating under Diagnostic Code 5293 have been met.  
This is the highest rating available under Diagnostic Code 
5293 and a rating higher than 60 percent is not appropriately 
assignable under any other applicable diagnostic code.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
addition, no medical evidence has been presented to support a 
conclusion that the veteran's service-connected disability 
significantly interferes with her employment.  The Board also 
notes that her current rating contemplates a substantial 
degree of industrial impairment, and there is no reason to 
believe that the rating schedule does not adequately 
compensate the veteran for the impairment.  In summary, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A 60 percent disability rating for a lower back disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

